Name: Commission Regulation (EEC) No 342/89 of 10 February 1989 amending Regulation (EEC) No 1282/72 on the sale of butter at a reduced price to the army and similar forces
 Type: Regulation
 Subject Matter: economic geography;  marketing;  defence;  distributive trades;  trade policy
 Date Published: nan

 11 . 2. 89 Official Journal of the European Communities No L 39/ 19 COMMISSION REGULATION (EEC) No 342/89 of 10 February 1989 amending Regulation (EEC) No 1282/72 on the sale of butter at a reduced price to the army and similar forces application of Article 1 of Regulation (EEC) No 1282/72 . should accordingly be suspended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation ' (EEC) No 1282/72 (3), as last amended by Regulation (EEC) No 274/88 (4), lays down provisions on the sale of butter from public stocks to the army and similar forces ; whereas, in view of the substantial reduction in quantities of butter in public stocks, of the need to permit the sale of butter from stocks for other uses and of the possibility that Commission Regulation (EEC) No 2192/81 (*), as last amended by Regulation (EEC) No 274/88 , provides that the army and similar forces of the Member States may receive aid for the purchase of market butter, the HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1282/72 is hereby suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1989 . Far the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28. 6. 1968, p. 13 . (2) OJ No L 110, 29. 4. 1988, p. 27. (3) OJ No L 142, 28. 6 . 1972, p. 14. ( «) OJ No L 26, 30. 1 . 1988, p. 61 . M OJ No L 213, 1 . 8 . 1981 , p. 24.